United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, Camp LeJeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1508
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 25, 2008 nonmerit decision denying her request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed between the last merit decision dated
December 13, 2005 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On September 17, 2001 appellant, then a 43-year-old licensed practical nurse, sustained
injuries to her back and left knee when she fell while trying to sit on a chair. Her claim was
accepted for internal derangement of the left knee and thoracic strain. After briefly returning to
restricted duty, appellant stopped working on January 6, 2003 and was placed on the periodic
rolls.
Dr. Gregg Hardy, a treating physician, stated that appellant was unable to work due to her
accepted conditions. On January 7, 2005 an Office second-opinion physician, Dr. Max R.
Kasselt, a Board-certified orthopedic surgeon, opined that appellant had no residuals from the
September 17, 2001 injury and was able to work full time with restrictions. The Office found a
conflict in the medical opinion evidence between appellant’s treating physician and the Office’s
referral physician. In order to resolve the conflict, it referred appellant to Dr. Robert M. Moore,
a Board-certified orthopedic surgeon, for an impartial medical examination.
In a report dated April 21, 2005, Dr. Moore provided a history of injury, as well as
detailed findings on examination. He reviewed the entire medical record and advised that there
were no objective findings to support residuals from the accepted injury. Dr. Moore opined that
the accepted conditions, namely thoracic strain and internal derangement of the left knee, had
resolved. He indicated that appellant’s accepted conditions would have resolved within a few
months of the injury. Dr. Moore diagnosed thoracic degenerative disc disease and osteoarthritis
of the left knee, as evidenced on magnetic resonance imaging (MRI) scan reports. He found that
appellant was not disabled as a result of the September 17, 2001 work injury, stating that her
inability to perform the duties of a licensed practical nurse (LPN) because of her limited lifting
ability, was not the result of the accepted injury, but due to her underlying thoracic degenerative
disc disease and osteoarthritis of the left knee.
On May 2, 2005 the Office proposed to terminate appellant’s compensation and medical
benefits. Based on Dr. Moore’s April 21, 2005 report, it concluded that appellant no longer had
any disability or residuals causally related to her accepted injury. By decision dated June 6,
2005, the Office finalized the termination of appellant’s medical and compensation benefits
effective June 11, 2005.
Appellant requested an oral hearing, which was held on October 15, 2005. At the
hearing, she testified that she continued to experience pain due to her accepted conditions and
that she had been unable to obtain a job that she felt she was capable of performing.
By decision dated December 13, 2005, an Office hearing representative affirmed the
June 6, 2005 decision. The representative found that the weight of the medical evidence was
represented by Dr. Moore’s referee medical opinion. It established that appellant had no
disability or residuals that were causally related to her accepted injury.
On January 8, 2008 appellant requested reconsideration of the hearing representative’s
December 13, 2005 decision. She also requested retroactive compensation for the period
June 2005 to November 2005, as well as a schedule award. Appellant stated that her delay in

2

providing medical evidence was due to her inability to retain a physician who would accept
workers’ compensation cases.
In a December 11, 2007 report, Dr. Sanjay Kumar, a Board-certified physiatrist, indicated
that appellant, had fractured her thoracic spine at T2 in a work-related injury on
September 17, 2001. He stated that her spinal injury had caused derangement of the left knee,
resulting in the development of a popliteal cyst and instability in the left knee joint. Dr. Kumar
noted that appellant’s knee locked up intermittently, putting her at risk for falls and that she
continued to experience neuropathic pain radiating from the left hip to the left knee, secondary to
her injury. He diagnosed fibromyalgia, chronic lumbar and left knee pain, and neuropathic pain.
In a decision dated January 25, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.3 In implementing the one-year time limitation,
the Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues.4
When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that its final merit decision was in
error.5 Its procedures state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
application for review shows clear evidence of error on the part of the Office.6 In this regard, the
Office will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.7

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

4
5

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).
Id.

6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.” 20
C.F.R. § 10.607(b).
7

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.9 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.10
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.11 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.12 As appellant’s
request for reconsideration, dated January 8, 2008, was submitted more than one year after the
most recent merit decision of record on December 13, 2005, it was untimely. Consequently, she
must demonstrate clear evidence of error on the part of the Office in terminating her benefits.13
The Board finds that the evidence submitted is insufficient to establish clear evidence of error.
Appellant submitted a statement alleging that her benefits were improperly terminated
based on the medical evidence of record. Her contention does not establish error or the part of
the Office, but merely repeats arguments considered previously by the Office. Appellant’s
reported inability to locate a doctor is not evidence of error.
Dr. Kumar’s December 11, 2007 report generally supported appellant’s contention that
she continues to experience problems with her left knee and spine. However, his report does not
constitute positive, precise and explicit evidence, which manifests on its face that the Office
committed an error. It fails to raise a substantial question as to the correctness of its decision to
terminate benefits. On December 11, 2007 Dr. Kumar stated that appellant’s spinal injury had
8

Leon J. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55 ECAB 143 (2003).

9

Id.

10

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, 57 ECAB 292 (2005).

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

caused derangement of the left knee, resulting in the development of a popliteal cyst and
instability in the left knee joint; noted that her knee locked up intermittently, putting her at risk
for falls; and that she continued to experience neuropathic pain radiating from the left hip to the
left knee, secondary to her injury. He diagnosed fibromyalgia, chronic lumbar and left knee
pain, and neuropathic pain. However, appellant’s condition in 2007 is not relevant to her
condition at the time the Office issued its decision terminating benefits. Dr. Kumar did not
provide any opinion addressing appellant’s disability for work due to her accepted condition in
2005. The evidence fails to establish that the hearing representative erred or abused his
discretion in finding that appellant had no disability or residuals from her accepted condition on
June 11, 2005, when her benefits were terminated.
The term “clear evidence of error” is intended to represent a difficult standard. The
submission of a detailed, well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is
not clear evidence of error.14 As the evidence submitted by appellant is insufficient to prima
facie shift the weight of evidence in favor of the claimant and raise a substantial question as to
the correctness of the Office’s last merit decision, she has not established clear evidence of
error.15
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.

14

Joseph R. Santos, 57 ECAB 554 (2006).

15

See Veletta C. Coleman, supra note 4. As noted, the issue in this case is whether the Office properly refused to
reopen appellant’s claim for reconsideration of the merits, on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.

5

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

